DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 12, 24-31, and 35-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coutarel et al. (US 2011/0120583, hereinafter "Coutarel”) in view of Polyethylene HDPE XRT 70 Data Sheet.  
In regards to claims 12, Coutarel discloses a pipe intended for carrying a petroleum effluent comprising at least one of the acid compounds CO2 and H2S [abstract]. The pipe transports hydrocarbons used in offshore oil drilling at high pressures, above 100 bars, and high temperatures, above 700C, or even 1000C [0003]. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05.


Coutarel is silent with regards to the polyethylene having enhanced heat resistance for which the melt index measured at 1900C under a mass of 5.0 kg is less than 2.0 g/10 min and for which the density is greater than 0.945 g/cm3.
HDPE XRT 70 is a high performance hexane-based compound primarily intended for hot and cold water pipe as well as demanding industrial pipe applications. HDPE is a PE-RT. It has a density of 0.947 g/cm3 and a melt index 0.7 g/10 min measured at 1900C under a mass of 5.0 kg. 
	Coutarel and HDPE XRT 70 both disclose flexible pipes that comprise a polyethylene that has excellent ESCR used in at least one layer. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize HDPE XRT 70 as the polyethylene in the first layer of the sheath of Coutarel motivated by the expectation of forming a pipe that has a superior resistance to slow crack growth couple with a MRS of 10 MPA, ensuring safe and durable pipe systems operation and meets the requirements of ASTM F2769-10 and AP117J.
	In regards to claim 24, Courtarel discloses the pipe transports hydrocarbons used in offshore oil drilling at high pressures, above 100 bars, and high temperatures, above 700C, or even 1000C [0003]. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05.

	In regard to claim 26,  modified Coutarel discloses that the HDPE XRT 70 has a melt index 0.7 g/10 min measured at 1900C under a mass of 5.0 kg (XRT 70 data sheet).
	In regards to claim 27, modified Coutarel discloses that HDPE XRT 70 is a hexane based polyethylene. 
	In regard to claim 28, modified Coutarel discloses that the polyethylene has a threshold yield strength comprised between 15 and 35 MPa and an elongation at break at least greater than 50% (HDPE XRT 70).
	In regards to claim 29, Coutarel discloses that additional polyolefins can be blended with the polyethylene of the sheath [0052]. 
In regards to claims 30, Coutarel discloses that additional polyolefins can be blended with the polyethylene of the sheath [0052]. Courtarel is silent with regards to the mass ratio between the polyethylene with enhanced heat resistance and the sum of the polyethylene with enhanced heat resistance and of the polyolefin is greater than 50%.  It should be noted that mass ratio between the polyethylene with enhanced heat resistance and the sum of the polyethylene with enhanced heat resistance and of the polyolefin is greater than 50% is a result effective variables.  As the ratio of the another polyolefin increases, the material loses the enhanced heat resistance properties provided by the polyethylene with enhanced heat resistance. Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the mass ratio between the polyethylene with enhanced heat resistance and the sum of the polyethylene with enhanced heat resistance and of the polyolefin is greater than 50% since it has been held that where general conditions of a claim are disclosed in the prior art, In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the mass ratio between the polyethylene with enhanced heat resistance and the sum of the polyethylene with enhanced heat resistance and of the polyolefin is greater than 50% in order to provide a tubular sheath with enhanced heat resistance properties while maintaining the mechanical properties of the pipe. 
In regard to claim 31, Coutarel discloses that additional polyolefins can be blended with the polyethylene of the sheath [0052]. Courtarel is silent with regards to the mass ratio between the polyethylene with enhanced heat resistance and the sum of the polyethylene with enhanced heat resistance and of the polyolefin is less than 50%.  It should be noted that mass ratio between the polyethylene with enhanced heat resistance and the sum of the polyethylene with enhanced heat resistance and of the polyolefin is less than 50% is a result effective variables.  As the ratio of the another polyolefin increases, the material loses the enhanced heat resistance properties provided by the polyethylene with enhanced heat resistance. Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the mass ratio between the polyethylene with enhanced heat resistance and the sum of the polyethylene with enhanced heat resistance and of the polyolefin is less than 50% since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the mass ratio between the polyethylene with enhanced heat resistance and the sum of the polyethylene with enhanced heat resistance and of the polyolefin is less than 50% in order to 
In regards to claim 35, Coutarel discloses a pipe that comprises an external sheath 7, at least one ply of tensile armors 5, a pressure vault 3, an internal polymer sealing sheath 2, a metal carcass 1, and an additional intermediate polymeric sealing sheath 4 between two adjacent layers [0024-0029].
In regards to claim 36-37, modified Coutarel discloses that the sealing sheaths and external sheath are made from the polymer material generally selected from polyethylene [0025-0029]. 

Claims 32-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coutarel et al. (US 2001/0120583, hereinafter "Coutarel”) in view of Polyethylene HDPE XRT 70 Data Sheet in further view of Shiraki et al. (JP 05-16294, hereinafter “Shiraki”).
In regards to 32-34, modified Coutarel discloses a flexible pipe that is used for underwater piping that comprises a blend of a polyethylene with heat resistance and another polyolefin. 
	Modified Coutarel is silent with regards to the other polyolefin being that of a ultra high molecular weight polyethylene.
	Shiraki discloses an underwater pipe that comprises a layer of ultra-high-molecular weight polyethylene (abstract).
	Modified Coutarel and Shiraki both disclose underwater pipes with a layer of polyethylene. It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the ultra-high molecular weight polyethylene disclosed by Shiraki as the . 

Response to Amendment
The declaration under 37 CFR 1.132 filed 12/16/2020 is insufficient to overcome the rejection of claims 12 and 24-37 based upon pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coutarel et al. (US 2011/0120583, hereinafter "Coutarel”) in view of Polyethylene HDPE XRT 70 Data Sheet as set forth in the last Office action because:  
The applicant states that Coutarel discloses that the invention notably applies to hydrocarbons carried in pipes likely to convey high pressures, above 100 bars, and high temperatures, above 700C, or even 1000C, fluids. The applicant states that the pressure conditions in the instant claimed method is greater than 200 bar, i.e. twice higher than the 100 bars disclosed at par. [000] of Coutarel. 
In response, Coutarel states that the pipes transport the hydrocarbonds in the flexible underwater pipe at high pressures, above 100 bars, and high temperatures, above 700C, or even 1000C, fluids. The Office recognizes that above 100 bars to include a range of greater than 200 bar. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05. The applicant has not shown that that the claimed range is critical. 
The applicant provides demonstrations of PE3802 samples, showing the degradation by the blistering phenomena when PE 3802 is brought into contact with hydrocarbons at a pressure higher than 200 bar and a temperature higher than 600C. However, the examiner replaced the 0C.  The applicant argues that Coutarel states that the polymer material used for the sheath could be any number of polymers including those specifically designed to withstand the conditions of transporting hydrocarbons which are not polyethylene. However, Coutarel specifically produces a layer formed from polyethylene [0046]. Thus, one of ordinary skill in the art would be motivated to look to the prior art for polyethylene materials that can withstand the transport of hydrocarbons in a flexible pipe at high pressures, above 100 bars, and high temperatures, above 700C, or even 1000C, fluids as stated by the objective of the invention of Coutarel. HDPE XRT 70 data sheet states that the polyethylene is a PE-RT type II classification. Thus, the polyethylene can withstand high temperatures above 700C. It is designed to exhibit very high stress cracking resistance. Thus, one of ordinary skill in the art would be motivated to utilize HDPE XRT 70 as the polyethylene material in the sheath layer of Coutarel to produce a pipe that can withstand the transport of hydrocarbons in a flexible pipe at high pressures, above 100 bars, and high temperatures, above 700C, or even 1000C.
The examiner would like to note that the declaration provided is not commensurate in scope with the claimed invention. The applicant’s claimed invention is to a polyethylene material with enhanced heat resistance for which a melt index measure at 1900C under a mass of 5.0 kg is less than 2.0 g/10 min and for which the density is greater than 0.945 g/cm3. The data provided in the declaration and the specification is to XRT 70 which has a density of 0.947 and a melt index of 0.7. The polyethylene is obtained by polymerization of ethylene and 1-hexene. The PE-RT used by the applicant in the specification is a narrower version of the polyethylene claimed . 
Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. 
The applicant restates the arguments that were presented in the declaration filed 12/16/2020. Please see response to the declaration above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782